Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 04/01/2022:
Claims 1-5 have been examined.
Claim 1 has been amended by Applicant.
Claims 1-5 have been allowed.

Response to the Amendment
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(a) or 112 1st paragraph rejection to claim 1 from the previous Office Action.
2.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-5 from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Waldock (EP 2394205B1) taken either individually or in combination with other prior art of Okamura (CN 103348296A) and Boos (DE 102014108486A1), who describe a vehicle remote control device that includes a communications device for transferring vehicle movement control signals to a remote vehicle and a touch-screen interface configured to present a graphical representation of the remote vehicle and to allow a user to manipulate the graphical representation on the touch-screen; a conversion component that converts the manipulation of the graphical representation into vehicle control signals for transfer by the communications device.
In performing additional search in response to amended claims, the examiner was able to find the closest prior art of record, which is WANG (EP 3388930A1) taken either individually or in combination with other prior art of ISHII (US 20090309970A1), Dang (US 10019001B2) and KAMIYA (US 20210009392A1), who describe a mobile terminal that detects a gesture on a touchscreen; when a pressure value of the gesture exceeds a first threshold P1, starts to record change information of the pressure value of the gesture; when the pressure value is lower than a second threshold P2, stops to record the change information of the pressure value; parses the recorded change information of the pressure value; when the parsing of the change information indicates that the gesture includes at least two consecutive effective screen presses, determines that the gesture matches a first instruction; and in response to the first instruction, presents a first graphical user interface on the touchscreen. In this manner, press gesture identifying precision can be improved, and a problem that it is difficult for the touchscreen to distinguish a long press from the press gesture can be avoided.

In regards to claims 1-5, Waldock (EP 2394205B1) and WANG (EP 3388930A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
a processing unit configured, in the response to operations on the touch panel by the user after the moving of the vehicle by the remote autonomous moving processing is started, to make the touch panel display the suspension icon at a part of the touch panel where the repetitive operation has been performed when the repetitive operation is stopped, 
wherein, within a prescribed period after the repetitive operation has been stopped, the control device or the terminal determines whether the repetitive operation is resumed and whether the suspension icon is operated while the vehicle keeps on moving.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YURI KAN, P.E./Primary Examiner, Art Unit 3662